PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/444,995
Filing Date: 18 Jun 2019
Appellant(s): RAMAKRISHNAN, Shankar



__________________
SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Arguments with respect to “The Waltari reference fails to disclose the claimed circuit arrangement” (pages 8 and 9): The appellant submits that the Waltari reference fails to teach the claimed circuit arrangement of claim 1. In particular, the Waltari reference fails to teach the claimed nodes and specific circuit connections. In addition, the appellant respectfully submits that the examiner inappropriately uses a single node (i.e., “right terminal node of switch sp_sh”) to teach two separate and distinct claimed nodes (i.e., a “third node” and a “ground node”), and another single node (i.e., “bottom terminal node of switch sh”) to teach two separate and distinct claimed nodes (i.e., a “second node” and a “fourth node”). As is evident from Figures 5 and 7e of the Waltari reference, the right terminal of switch sp_sh and the ground node, sha_gnd, represent a single node, and the bottom terminal of switch sh and the right terminal of Cop represent a single node.
The appellant further submits that one of ordinary skill in art would understand that the right terminal of switch sp_sh is the same as the ground node, sha_gnd, and would not describe them as two separate and distinct nodes. Specifically, it is well understood in the art that a circuit may be represented as a number of elements and junction points to connect those elements, and that multiple junction points can represent a single node depending on how the circuit schematic is drawn. Similarly, one of ordinary skill in the art would understand that the bottom terminal of switch sh is the same as the right terminal node of Cop, and would not describe them as two separate and distinct nodes.


	Responses: 
The examiner would like to note that the examiner did not use a single node (i.e., “right terminal node of switch sp_sh”) to teach two separate and distinct claimed nodes (i.e., a “third node” and a “ground node”), and the examiner did not use another single node (i.e., “bottom terminal node of switch sh”) to teach two separate and distinct claimed nodes (i.e., a “second node” and a “fourth node”). 
It is well understood that a switch (i.e. “switch sp_sh”, or “switch sh”) in figure 5 of the Waltari reference) has two nodes/terminals and a capacitor (i.e. Cop, or Cs) also has two nodes/terminals. It is also well understood that a power supply has two nodes/terminals (power and ground nodes/terminals). 
Thus, the ground node/terminal is separate and distinct from the power node/terminal, two nodes/terminals of switch sp_sh, two nodes/terminals of switch sh, two nodes/terminals of capacitor Cop and two nodes/terminals of capacitor Cs. While those nodes/terminals are connected as shown in figure 5, they are separate and distinct from each other. For example, the right node/terminal (as “third node”) of switch sp_sh and the ground node/terminal (as “ground node”) of the power supply are not the same, but they are separate, distinct and connected to each other as shown in figures 5 and 7e. Moreover, the top or bottom node/terminal (as “fourth node”) of switch sh and the right node/terminal (as “second node”) of capacitor Cop not the same, but they are separate, distinct and connected as shown in figures 5 and 7e.

For the reasons above, the examiner respectfully submits that Waltari reference does teach the features as claimed in claim 1 and other claims as presented in the final rejection of 11/19/2020.

Arguments with respect to “The Kubo reference fails to disclose the claimed circuit arrangement” (pages 9-12): The appellant further submits that the Kubo reference teaches that the right terminal of capacitor C2 and the left terminal of Cc is the same node as output point 36. In particular, the appellant submits that the examiner inappropriately uses a single node 36 to teach three separate and distinct claimed nodes (i.e., a “first node”, a “third node” and a “fourth node”). As is evident from Figure 5 of the Kubo reference, “the output node 36 of cascode amplifier 2” is directly connected to the “left terminal of Cc” (i.e., same node). For the same reasons as described above, the junction points (“black dots”) located at the top terminals of M23a and M23b and output point 36 (all of which are connected directly connected) constitute a single node. Moreover, paragraph [0062] of the Kubo reference further supports this fact…
The appellant further submits that one of ordinary skill in art would understand that since output point 36 is directly connected to the right terminal of capacitor Cc, its voltage, relative to a ground, is equal to the voltage at the right terminal of capacitor Cc. Accordingly, one of ordinary skill in the art would not describe the output point 36 and the right terminal of capacitor Cc as two separate and distinct nodes.

Therefore, the appellant submits that for reasons analogous to those set forth above in connection with independent claims 13 and 18, the Kubo reference fails to disclose the claimed arrangement between the cascode circuit, the track-and-hold capacitor and the isolation circuit, and thus the 35 U.S.C. § 102 rejection as to claims 13 and 18 should be reversed. Inasmuch as claims 14-17 and 19-20 depend from and include the limitations of independent claims 13 and 18, respectively, the rejections should be reversed.

	Responses: 
Under the broadest reasonable interpretation, the examiner respectfully notes that the “node” as claimed is being interpreted as a “terminal” of a switch, a capacitor, a power supply, amplifier, etc… as presented with respect to claim 1 above. The “node” as claimed is not required to read as narrow as pointed out by the appellant.
The examiner respectfully notes that figure 5 of Kubo does show that the output node/terminal 36 [as “first node”] of the cascode amplifier 2 is directly connected to the left node/terminal [as “third node”] of capacitor Cc. The numbering 36 was conveniently used to easy reference as the output node/terminal 36 [as “first node”] of the cascode amplifier 2. However, the upper node/terminal of transistor M23a, the upper node/terminal of transistor M23b, right node/terminal of M25/M26, or the bottom terminal of transistor M22 can be referenced as the output node/terminal 36 [as “first node”] of the cascode amplifier 2. It is clear from the express language as explained that the “first node” (i.e. the upper node/terminal of transistor M23a, the upper node/terminal of transistor M23b, right 

Arguments with respect to “No reason to modify the Kubo reference to arrive at the claimed invention” (pages 12-17): 
Arguments: The appellant respectfully disagrees and asserts that not only are the statements offered by the examiner as the ‘reasons’ for combining the references are speculative and unsupported, a motivation to combine is not present when the alleged benefit to be provided by the combination is already present in the primary reference (the bottom of page 14 to the beginning of page 15)…
In the present case, the Kubo reference specifically teaches that the noise cancellation circuit 3, which includes a clamp capacitor Cc, a sample hold capacitor Cs, and a switch transistor M31, is functions to cancel offset variation in the signal being stored by the sample hold capacitor Cs. (See paragraphs 0045 and 0049 of the Kubo reference). In other words, the Kubo circuit already provides a circuit that serves the function of reducing unstable signals caused by noise in the amplifiers. The examiner provides no reasoning why one of skill in the art would include an additional sampling capacitor into the circuit taught by the Kubo reference.
In addition, the alleged benefit of “having improved power consumption and highly linear performance” is attributed to other various features and elements of the circuit disclosed in the Viswanath reference, not the sampling capacitor Csamp. In particular, the appellant submits that the 
Therefore, since the Kubo reference already provides a noise cancellation circuit to remove offset variation and noise from the signals and the proposed modification is not sufficiently tied to the alleged benefit, the appellant submits that the examiner has not provided sufficient reasoning to support a prima facie conclusion of obviousness and the rejections should be reversed. Inasmuch as claims 2-5, 7-8, and 11 depend from and include the limitations of independent claim 1 the rejections should be reversed.

Responses: While Kubo reference already teaches that the noise cancellation circuit 3 which includes a clamp capacitor Cc, a sample hold capacitor Cs, and a switch transistor M31 as pointed out by the appellant, the examiner respectfully submits that there is nothing stopping one of ordinary skill in the art to use or try another type of noise cancellation circuit for archiving a same or better result.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

The switched sampling circuit can also reduce power consumption because during a phase that the sample hold capacitor Cs/Csamp is isolated from the amplifier 13 [or Kubu’s amplifier 2] using Viswanath’s isolation circuit (switches 17, 15, 21), the sample hold capacitor Cs/Csamp is removed/isolated as a load at the output of the amplifier. Thus, a fewer load yields a reduction in power consumption. In addition, Viswanath also teaches using an improved bootstrap circuit with the switched sampling circuit providing improved power consumption and highly linear performance. 
With all these benefits, the examiner respectfully submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Viswanath in Kubo to provide a switched sampling circuit which can maintain more stable amplified signal for a subsequent stage while also having improved power consumption and highly linear performance yielding a predicted result.

Arguments with respect to “the examiner relies on inappropriate hindsight to support the rejections” (page 17): 
Arguments: Furthermore, the appellant submits that, in view of the shortcomings of the cited references, the conclusions expressed by the examiner can only be reached through the impermissible use of hindsight by picking and choosing from various references. The examiner provides no objective reason to modify the teachings of the Kubo reference to arrive at the claimed invention and directly relies on the applicant’s specification to fill in the gaps…
In the present case, any argument to modify the Kubo reference with the Viswanath reference in the manner suggested by the examiner is invalid because there is nothing in the Kubo reference to suggest modifying it to arrive at the claimed matter. Furthermore, as described above, the examiner’s suggestion that the proposed combination would result in “providing a switched sampling circuit maintaining more stable amplified signal for a subsequent state and having improved power consumption and highly linear performance yielding a predicted result” is unsubstantiated. The present rejections are exactly the type of hindsight distortion that the court in KSR warned of.

Responses: In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Moreover, exemplary rationales (MPEP 2141) that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
The examiner respectfully submits that the modifying the Kubo reference with the Viswanath reference in the manner as presented is reasonable, supported and valid.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Quan Pham/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/9/2021

Conferees:
/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696 
                                                                                                                                                                                                       /LIN YE/Supervisory Patent Examiner, Art Unit 2697                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.